.
          --‘I

..’   .
-I,             8&0O         l O-Id-                  t8 =        id& f& U&          tt?B, e
nomhlp,wpacatlab                            orasmoiatl4m                ~poranm~
            ihU@    i0 tb8   MUd     -0      r)un                               th. tint                  &ab
U dO.8 WJt -0         titt   t0 t&    troQtrf&                                  m. t&@#             t&r         0
WIl8i(aasat    iram   the grQm     or prodrwa                                   h    rhar         title
-C&a8           bd        $WWtt!X8           tbr        t@    8   Sbbm(L     &b&Y.

                     It     nut      bo     kept l~aladthatCb.prr~o~                                      of
UtiOb           l86%1         t8     t0     aff’Or(      pl’QtOOt%m          t0lw            OOlI8i@W
or   pro&oar or r8m   produ~ts.~    Thr flrrt dealu-eondgneo
rho enton into l trmmetlen rlth g lgoaal Iealer-oon-
8igiIW   t0 (U8pO8O Or th0       Wt8 0 II JOlOt MOOUt
4OO8     not      SOQulrO           tlm     rlgh        to    prooro~      a@a8t            the      bona
oftho seOand 0081               ?l&hS 18 V'b8td by tbr
                                            Ma        That
atatuto lnthe ark                         EL
                          produou QT oonmlg~10rIIIubon
tltlo to the produotarmda throughoutthetrannotlc~~.
we ournot utend  thb prot00t1al  or thb mtlolr to l
d~~&E-OiXt8fga~~rbOEO-0Otl8iQU.
                     amwquontl.y* l5 ULWU                           to Jaut uuutlar tlo.
ono,Itlr OIZ oplnlmtbat l.atmnuotlm botwoa om
ml8da.1 rsrahant~,daalars, and bmk8rs rlth @theirmeh                                                                /
eoamlesl~ rsrohaat~ d8alsr8 or broktrs,tb p?oteotlm
of the UtlOle'h  asLlb4  thb row   when thay*n
OOkl81@lkO            8ad ~rodllO~8                with tit         b   to th8      propsrty,  but
i8     dWibd         UhOrb thbJ Ub                 Oau        tbn    i%T8t      Oi tm    OOnD45YiOO8
tit&     titk             Oad tlm         right    to
mlnlnnginthoori@al~~~
                     8b0ticP iin  (3) 0t mi03.b ufw-1, -256 oth-
 upnnioim8,               bontalnthb r0mubgt
                     l l l        8 4oau                ot tmilpw          by    a o-
         8tOllBLOZOhantadbblUO?b=Oku  tC4 WOOMW
         OE W ~Fo&uIUC OrbditOU tar fan pOdlISt                                                   rol
         0&0btrcBalIooMlguar                                        orprdW~,~O
         ala,   the medalu                                   8hdl    ~rnO0~ rorthlllth
         to     OW8ti               the -8    UldlddXO8808                          O?   a11
         WXl8~,                   or~robPo8rW&~8Oi                               wohrap-
         mbslaz  wrohant, baler   or
         with the QCOUPt8 &Ub Uid a
         O~ttk~~8rzrb@Oti8d~
         brokr md rhallrrsquort"ldf&~ti='i~
         oaad~aor orbdltarmto fllb a 7’
        tr   iII   WOO&         Ot NpOtOId   3Ui8dimOfI                                     %O
        YuOvU    tbr 4-08           oau8ed by 8Wh M,                                        &oOit,
        u wllrul8.&~~.,                     or     the      Nlnm               te      amap4
        rith tb ptovldar                  of thl8         wt.-

            1tvilJ be motedthatint&eaDod           l dng&
 8Otb8ieW   40 marrOOF,   brlll&iJU Mtim w      tb bad Ot
 w r ua ir da    leohsnt, dml~ QT broln,      tha hot does
not roquiro OB authulao      the Ouamlnla~u ot &rlwlttm
 CdthOT b hI8titUt@ Wit on bOui        OfthO i#&tOd    041~.
‘81@iO? U     odwu   or to join with thm latter   la the mlt.
 slnoo i5 t c Vq nUt tr0 8Ollt8IIO88, the Ut rO@?eB
 #at   %ho Camfndaku ahall brick&      an eatlouaa the boa6


          Zo8m8ibilitY           and hUSMWnt                     Oi inditutis                           Of 8U1k
~%id.dtld              UMS      U5dU       8aatiMi          flV0        (ii)        Ot the AO&

                   1t1mour0pin1ocl thatasaltr         OOll8tlWOtiUl
                         5) mu14 rioleto    le&lat7 TO latent and
                         8dQor    of I(piOtirtt8 to oonahnt    litl-
                            priVeta  ~peraonfl  a8 de$S.nod br tha


         80 hold, thorrfwo      ia                        answer         io         JOFAP       tavtb
~U88tfa that WbbF 8mtiPa     hl@                           (5) Oi        l?tirlO                =?-l        tbr,    ;
ocudsdau    18 Mt ?@qoirOd    t0                         in8titUta             tit          h      w
at u ho&ted grower - oreditw                              811    the hod               d        l romim-
doa     mrdmut,brokar             ozd~br.
                   the aam       to       qu@e&i~~Bo. Soar 18                          det-
tire    0r ~~08tiaa lo. rim.     1tia ouroplnlal aat mo-
tiCa    tiV0 (6) Of UtiOlO   u87-1   bO8 Wt wqlliH  t&O
Caa8lm8lalsror Agrlouxturetoi~t~tlatr Nitin                                                       b&al1
or a lmhtod     dealor   - a?edltU   @8t     moth?  d#kr
00 th bttW.8      hb.     8siOrring  to tha M-8    t0 QUU-
tim8  050 and -        dMbT    -aradituheremustsmaua
doah?        who ha4 tit&  to tbs                pOdwt8            and oor.8&pod                        thfm   t0
anotha        dmlo? aa orl&naZ               aonnlgna ar producer,
                   A pro+i~im         u    UOtim          rim          (6)      rudB            88 iob
lOU1

            l . l l the Cowlulmu                                 8ti           brlag        aB
        lotlm on rho bond in b&alf                          of 8~oh prodwer,
        or    oonrllplor
                       oredltor8.*
              -

.
                  “\‘,




    the lbo
    that I?
4piouut~8~   mtuw8    Aat r0r ~8it8s.
        Tm&tbgth8abovoful4~nrerotholaqoiriu
#ubmlttea'm ara
                               Tour8 VUY   truly